Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00047-CR

                                    Vicente SALDANA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-09-0169-CRA
                          Honorable Stella Saxon, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED April 13, 2016.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice